Robert Michael Dennerlein, III, of Paterson, who was admitted to the bar of this State in 2015, having pleaded guilty in the **282Superior Court of New Jersey to an accusation charging respondent with second-degree possession of controlled dangerous substances with the intent to distribute (cocaine), in violation of N.J.S.A. 2C:35-5B(10)(B), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), Robert Michael Dennerlein, III, is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that Robert Michael Dennerlein, III, be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that Robert Michael Dennerlein, III, comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.